Argued April 28, 1924.
The single assignment of error is said to be to the final decree dismissing appellant's exceptions and confirming the account. The exceptions in question are not printed in the assignment. At one place in the record, we find exceptions which were filed below, — the first being as follows: "1. The auditing judge erred in dismissing the exceptions filed by Mary Madden, and said exceptions are hereby renewed" — Our inquiry would then seem to become: what were the exceptions filed, so referred to as having been dismissed, and now renewed? We cannot pursue such inquiries and we state so much of the matter only to indicate that there is a real necessity to comply with the rules of this court governing the preparation of briefs, especially in a matter however so vital as the assignments of error. We have examined the record in the light of appellant's argument, and find no error. Appeal dismissed. *Page 199